                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:19-cr-34
 v.                                              )
                                                 )        Judge Travis R. McDonough
 DANIEL DUNFEE                                   )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                                ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 75)

 recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one count

 Superseding Information; (2) adjudicate Defendant guilty of knowingly possessing a firearm

 which had been shipped in interstate commerce, while having reasonable cause to believe the

 firearm was stolen, in violation of 18 U.S.C. § 922(j); and (3) order that Defendant remain in

 custody pending further order of this Court.

        Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 75) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s plea of guilty to Count One of the one count Superseding Information is

            ACCEPTED;

        2. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm which had

            been shipped in interstate commerce, while having reasonable cause to believe the

            firearm was stolen, in violation of 18 U.S.C. § 922(j);




Case 1:19-cr-00034-TRM-CHS Document 76 Filed 10/14/20 Page 1 of 2 PageID #: 225
       3. Defendant's sentencing hearing shall take place on February 12, 2021, at 9:00 a.m.

          before the undersigned United States District Judge; and

       4. Defendant SHALL REMAIN in custody pending further order of this Court.

       SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00034-TRM-CHS Document 76 Filed 10/14/20 Page 2 of 2 PageID #: 226
